DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview/email with  Wei Wei Jeang on August 17, 2022 as follows:

1.	(Currently Amended) A mobile lawyer system comprising:
	a remote server and a remote database;
	at least one video camera selected from the group consisting of: at least one video camera mounted on a drone, at least one camera native to 
	a display screen integrated as a part of the vehicle or the mobile device, and executing a mobile application in communication with the at least one video camera, and configured, upon command from a user, to automatically communicate with the remote server and notify an attorney located remotely, the attorney being selected based on the attorney’s licensure location; and
the display screen configured to automatically display a live video image of the remote attorney upon acceptance of notification by the remote attorney, and the at least one video camera being configured to automatically capture images of an ongoing incident involving the user and live-stream the captured video of the user and surroundings for live viewing by the remote attorney and for storage in the remote database[[.]]; and
wherein the remote server is configured to automatically search a plurality of information records associated with a plurality of attorneys stored in the remote database, automatically identify at least one attorney licensed in a jurisdiction that correspond to the current location of the mobile device, and automatically transmit at least one notification to at least one computing device associated with the identified at least one attorney.

	2.	(Cancelled). 

	3.	(Currently Amended) The mobile lawyer system of claim [[3]] 1, wherein the mobile application is configured to automatically determine incident data comprising the user subscriber name, driver’s license identifier, home address, age, sex, incident date, incident time, and incident location of captured video and automatically store this information in the database.

	4.	(Original) The mobile lawyer system of claim 3, further comprising a lawyer app configured to provide access by the remote attorney to user subscriber data and incident data in the database.

	5.	(Original) The mobile lawyer system of claim 3, wherein the lawyer app is further configured to include a police complaint function that automatically pre-fills certain data fields of a police complaint with data obtained from the database.
	
6.	(Currently Amended) A mobile lawyer method comprising:
receiving a live consultation request from a user’s mobile device;
automatically initiating capture of images of the user and surroundings, and live-streaming the captured images to a remote server for encrypted storage via a computer network in response to the consultation request;
automatically determining a current location of the user;
automatically searching a plurality of information records associated with a plurality of lawyers stored in a remote database and automatically identifying at least one remote lawyer at least in part in response to the determined current location of the user;
automatically generating and sending an alert to at least one computing device associated with the at least one remote lawyer;
receiving at least one response from the at least one remote lawyer;
selecting one lawyer from the at least one remote lawyer based on at least in part on user input;
additionally live-streaming captured images of the user to the selected lawyer;
receiving live-streaming images of the selected lawyer and transmitting them to a display monitor viewable by the user; and
automatically storing the images of the user and surroundings, and of the selected remote lawyer at the remote server.

7.	(Original) The mobile lawyer method of claim 6, wherein initiating capture of images of the user and surroundings comprises initiating a capture of video images by at least one video camera selected from the group consisting of: at least one video camera mounted on a drone, at least one camera native to the mobile device, front and back-facing cameras native to the mobile device, at least one camera integrated and mounted on a vehicle, at least one camera mounted at various points of a vehicle, at least one camera with infrared capabilities, and at least one 360-degree video camera.

8.	(Original) The mobile lawyer method of claim 6, further comprising receiving remote control input of a flight path and position of the drone from the remote lawyer.

9.	(Original) The mobile lawyer method of claim 6, further comprising receiving remote control input of viewing angle direction for the at least one video camera from the remote lawyer.

10.	(Original) The mobile lawyer method of claim 6, wherein automatically determining a location of the user comprises accessing a GPS location of the user, and determining a street address location from the GPS location.

11.	(Original) The mobile lawyer method of claim 6, wherein automatically identifying at least one remote lawyer comprises to identifying remote lawyers licensed in a jurisdiction that matches the location of the user.

12.	(Original) The mobile lawyer method of claim 6, wherein automatically identifying at least one remote lawyer comprises to identifying remote lawyers with an approval rating level set by the user.

	13.	(Original) The mobile lawyer system of claim 6, further comprising providing secured access by the remote lawyer to user data and incident data comprising user name, driver’s license identifier, home address, age, sex, incident date, incident time, and incident location, in the database.

	14.	(Original) The mobile lawyer system of claim 6, further comprising automatically pre-filling certain data fields of a police complaint form with data obtained from the database, including user name, driver’s license identifier, home address, age, sex, incident date, incident time, and incident location.

	15.	(Currently Amended) A mobile lawyer system comprising:
	a remote server and a database;
	at least one video camera;
	a mobile device having a display screen and executing a mobile application in communication with the at least one video camera, and configured, upon command from a user subscriber, to automatically stream live video captured by the at least one video camera to be stored in the remote database, and to communicate with an attorney located remotely, the attorney being selected from among a plurality of attorneys based on at least one of the attorney’s location; and
the display screen configured to automatically display a live video image of the remote attorney upon acceptance of notification by the remote attorney, and the at least one video camera being configured to automatically capture and live-stream video of the user and surroundings for live viewing by the remote attorney, where the live video images of the remote attorney and user are automatically stored in the database[[.]]; and
wherein the remote server is configured to automatically search a plurality of information records associated with a plurality of attorneys stored in the remote database, automatically identify at least one attorney licensed in a jurisdiction that correspond to the current location of the mobile device, and automatically transmit at least one notification to at least one computing device associated with the identified at least one attorney.

	16.	(Original) The mobile lawyer system of claim 15, wherein the at least one video camera is selected from the group consisting of: at least one video camera mounted on a drone, at least one camera native to the mobile device, front and back-facing cameras native to the mobile device, at least one camera integrated and mounted on a vehicle, at least one camera mounted at various points of a vehicle, at least one camera with infrared capabilities, and at least one 360-degree video camera. 

	17.	(Original) The mobile lawyer system of claim 15, wherein the mobile application is configured to automatically determine incident data comprising at least one of the user subscriber name, driver’s license identifier, home address, age, sex, incident date, incident time, and incident location of captured video and automatically store this information in the remote database.

	18.	(Original) The mobile lawyer system of claim 17, wherein the remote server is configured to automatically, upon request by the remote lawyer, pre-filling certain data fields of a police complaint form with data obtained from the database, including user name, driver’s license identifier, home address, age, sex, incident date, incident time, and incident location.

	19.	(Original) The mobile lawyer system of claim 15, wherein the at least one video camera is mounted on a vehicle.


REASONS FOR ALLOWANCE
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks (filed 7/27/22) and the current amendment (filed 8/17/22) point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651